p An unpub|isheld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum‘

OF

NEvAoA

CLERK’S ORDER

(O)-l947

~'@

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

MICHIEL POELMANS, No. 63426
Appellant,

BARBARA KERsEBooM AND oLARK   
ooUNTY DEPARTMENT oF FAMILY ]UL m mg 
sERvIcEs, * o o.
R€Spondents_ TRAC\E K. L\NDEMAN

D‘EPUTY CLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on June 20, 2013,
without payment of the requisite filing fee.l On July 8, 2013, appellant
filed a motion to voluntarily dismiss appeal. Accordingly, cause
appearing, this appeal dislnissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:/  K 

cc: Hon. Gayle Nathan, District Judge
Hutchison & Steffen, LLC
Clark County District Attorney/Falnily Support Division
Eighth District Court Clerk

1 Appellant’s failure to pay the Supreme Court filing fee could
constitute an independent basis on which to dismiss this appeal.

w -2<`)202

CLER PRE ECOURT
ov  l